DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 0, 1, 2, 3, 3a, 4, 5, 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 2, “comprising” should read “comprising:”.
Claim 1, line 8, “counter-balan ced” should read “counter-balanced”.
Claim 1, line 12, “a resting position” should read “the resting position”. 
Claim 2, line 1, “wherein when motor moves” should read “wherein when the motor moves”
Claim 2, line 3, “in relation the waterline” should read “in relation to the waterline”.
Claim 4, line 2, “that period of time” should read “the period of time”. 
Claim 10, page 4, line 5, “a resting position” should read “the resting position”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13, the limitation of “the water line” lacks proper antecedent basis. 
Claim 1, line 14, the limitation of “the water” lacks proper antecedent basis.
Claim 10, page 4, line 6, the limitation of “the water line” lacks proper antecedent basis.
Claim 10, page 4, line 7, the limitation of “the water” lacks proper antecedent basis.
	All other claims depending on one or more of the rejected claims above are also rejected the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kinney et al. (US 2591554 A as previously cited on form 892).
Regarding claim 10, Kinney et al. discloses a decoy apparatus (shown in fig. 1-2 at least) operationally configured to move from a resting position to a feeding position (col. 1, lines 5-15 at least) comprising: 
a. a partially buoyant decoy body (10 including 94; buoyant body, col. 1, lines 29-31 at least), said decoy body having a tail end and a front end opposite the tail end (see fig. 1-2 at least for the body having a tail end and a front end) and a cavity (cavity within the front end of the body, see fig. 2 at least) disposed on the front end;
b. a motor (14) housed within said cavity (14 within the cavity, fig. 2) and being connected to an onboard power supply (18 mounted on 10); 
c. a counter-balanced weight (79); and 
d. an extension arm (76), having a weight-end (end by 79) and a motor-end (end by 14) opposite the weight-end (weight-end and motor-end of 76 are opposite each other), wherein the weight is disposed on the weight-end of the extension arm and the motor-end of the extension arm is connected to the motor within said cavity (see fig. 2 at least); 
wherein, when the decoy is in a resting position, the decoy body is substantially horizontal to the water line (fig. 2 at least shows the decoy body substantially horizontal to the water line in the resting position) and the weight is substantially perpendicular to the body, extending downwards into the water (79 is substantially perpendicular to the body in the resting position and is extending downwards into the water, fig. 2); and wherein during operation, the power supply charges the motor to move the weight towards the front end of the decoy body such that a greater portion of the extension arm than when the weight is substantially perpendicular to the body will be at housed within said decoy body (as the arm 76 moves toward the front end (by 14), a greater portion of 76 is within the body boundary), thereby causing the front end to dip below the waterline and lift the tail end above the waterline (functional recitation to which the structure of 18 and 14 can perform the intended function of causing the front end to dip below the waterline and lift the tail end above the waterline; col. 2, lines 49-53 at least, fig. 2 shows the tail end above the waterline when in the feeding position).
Regarding claim 11, Kinney et al. discloses the decoy apparatus of claim 10, and further discloses wherein after the front end dips below the waterline, the power supply (18) charges the motor (14) to move the weight (79) back to substantially perpendicular (functional recitation to which the structure of 18 can perform the intended function of charging 14 to move the weight back to substantially perpendicular; 18 charges 14 to drive 44 and 52, which moves 79).
Regarding claim 12, Kinney et al. discloses the decoy apparatus of claim 10, and further discloses wherein the decoy body comprises a buoyant material (col. 1, lines 29-31 at least).
Response to Arguments
9.  	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
10.  	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
11.  	Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
12.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious a decoy apparatus, specifically “wherein during operation, the power supply charges the motor to move the weight towards the head member such that at least a portion of the weight will traverse into said head member, thereby causing the head member to dip below the waterline and lift the tail end above the waterline.” 
The prior art of Kinney et al. (US 2591554), Hanson (US 20170049095), Corbiere (US 20040010957), Baskfield et al. (US 20140259860), Kapraly et al. (US 6412209), and Roos et al. (US 5377439) teaches a decoy apparatus, but does not teach the limitation as stated above. Kinney et al., Hanson, Corbiere, Baskfield et al., and Kapraly et al. teach a decoy apparatus operationally configured to move from a resting position to a feeding position including a weight moved by a motor towards a head member of the decoy, causing the head member to dip below the waterline and lift a tail end above the waterline, but lack at least a portion of the weight traversing into the head member. Roos et al. teaches a decoy apparatus with a weight moved by a motor such that at least a portion of the weight traverses into a head member (see fig. 8 at least), but does not teach the structural limitations to shift the decoy apparatus from a resting position to a feeding position as functionally claimed. It would not be obvious to modify these references for teaching the limitations as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schleter (US-3434234-A), Jones (US-6088944-A), Horrell (US-6412210-B1), Kapraly (US-6412209-B1), Corbiere (US-20040010957-A1), Baskfield (US-20140259860-A1), Baskfield (US-11083189-B1) and Roos et al. (US-5377439-A) contain similar features as the instant invention. 
14. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                       

/Son T Nguyen/Primary Examiner, Art Unit 3643